NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               JAMES R. OLDFIELD,
                 Claimant-Appellant

                           v.

  ROBERT D. SNYDER, ACTING SECRETARY OF
            VETERANS AFFAIRS,
              Respondent-Appellee
             ______________________

                      2016-1555
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-2524, Judge Coral Wong
Pietsch.
                ______________________

               Decided: February 1, 2017
                ______________________

   KENNETH M. CARPENTER, Law Offices of Carpenter
Chartered, Topeka, KS, for claimant-appellant.

    TARA K. HOGAN, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., MARTIN
F. HOCKEY, JR., ERIC PETER BRUSKIN; Y. KEN LEE, MARTIE
2                                       OLDFIELD   v. SNYDER



ADELMAN, Office of General Counsel, United States De-
partment of Veterans Affairs, Washington, DC.
                ______________________

    Before PROST, Chief Judge, SCHALL and CHEN, Circuit
                          Judges.
PROST, Chief Judge.
    James Oldfield appeals from a decision of the U.S.
Court of Appeals for Veterans Claims (“Veterans Court”)
regarding the effective date of his increased disability
compensation that was based on newly submitted evi-
dence of depression. He seeks an effective date tied to his
earlier-filed claim for an increased rating of his primary
service connected condition, ulcerative colitis. We affirm
the final judgment of the Veterans Court.
                       BACKGROUND
    Mr. Oldfield served on active duty in the Navy from
December 19, 1968, through October 8, 1969. In 1970, the
Department of Veterans Affairs (“VA”) deemed his ulcera-
tive colitis (“colitis”) to be a primary service connected
condition and awarded him compensation, effective Octo-
ber 9, 1969.
    In March 2010, the VA received a request on behalf of
Mr. Oldfield for increased compensation by way of “an
increased rating for ulcerative colitis.” J.A. 21–22. At the
time, his colitis was rated 30% disabling. Mr. Oldfield
attached a “Statement in Support of Claim,” stating his
“condition ha[d] become worse” in view of internal bleed-
ing and dysplasia but making no mention of depression.
J.A. 23. On May 4, 2010, the VA received a lay statement
from Mr. Oldfield (“statement of depression”) that men-
tioned for the first time that he had “been seeing a [doc-
tor] at the VA” for depression. J.A. 24. This statement
also noted that he was experiencing difficulty finding a
job, which the VA interpreted as a request for a rating of
OLDFIELD   v. SNYDER                                       3



total disability based on individual unemployability
(“TDIU”). 1
    The VA continued Mr. Oldfield’s 30% rating for colitis
and, interpreting his statement of depression as an in-
formal disability claim, 2 found his depression to be a
secondary service connected condition 3 with a 50% rating,
effective May 4, 2010. J.A. 36, 48. Under 38 C.F.R.
§ 4.25, his 30% rating for colitis and 50% rating for de-
pression resulted in a combined rating of 70%, which met
the combined-rating threshold for TDIU, so the VA also
granted a TDIU rating. J.A. 48, 50. On appeal, the Board
of Veterans Appeals (“Board”) denied Mr. Oldfield’s




    1   A TDIU rating may be assigned when a veteran is
“unable to secure or follow a substantially gainful occupa-
tion as a result of service-connected disabilities,” provided
he or she has one disability evaluated as at least 60%
disabling; or has two or more disabilities, one of which is
at least 40% disabling, with a combined rating of at least
70% disabling. 38 C.F.R. § 4.16(a). If the veteran does
not meet the schedular criteria set forth in § 4.16(a),
paragraph (b) provides a route for extra-schedular consid-
eration. 38 C.F.R. § 4.16(b).

    2   An “informal claim” is “[a]ny communication or
action, indicating an intent to apply for one or more
benefits under the laws administered by the Department
of Veterans Affairs, from a claimant, his or her duly
authorized representative, a Member of Congress, or some
person acting as next friend of a claimant who is not sui
juris.” 38 C.F.R. § 3.155(a) (2010).

    3   A “secondary service connected condition” is a
“disability which is proximately due to or the result of a
service-connected disease or injury.” 38 C.F.R. § 3.310(a).
4                                        OLDFIELD   v. SNYDER



request for an earlier effective date for his increased
compensation. 4 J.A. 67.
    Mr. Oldfield appealed to the Veterans Court. J.A. 1–
5. The Veterans Court concluded that the Board did not
err in assigning an effective date of May 4, 2010, because
the VA had not received any documentation before that
date mentioning Mr. Oldfield’s depression. The court
further held that, “[t]o the extent [Mr. Oldfield] has
attempted to advance a novel legal theory that overcomes
the well-settled law in this area, he has not stated it with
the specificity or provided the citations to applicable legal
authority necessary for the Court to address his asser-
tions.” J.A. 3.
    Mr. Oldfield appeals the Veterans Court’s decision,
seeking a March 2010 effective date for his increased
compensation.
                        DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited under 38 U.S.C. § 7292(c). Boggs v.
Peake, 520 F.3d 1330, 1333 (Fed. Cir. 2008). We must
“decide all relevant questions of law,” 38 U.S.C.
§ 7292(d)(1), and review the construction of statutes and
regulations de novo, Summers v. Gober, 225 F.3d 1293,
1295 (Fed. Cir. 2000). Except with respect to a constitu-
tional issue, we cannot review factual determinations, or
laws or regulations as applied to the facts of a particular
case. 38 U.S.C. § 7292(d)(2); Summers, 225 F.3d at 1295.



    4   The Board separately remanded to the VA for a
Statement of the Case regarding Mr. Oldfield’s conten-
tions that his depression should be rated above 50% and
that the effective date of the TDIU award should be
earlier than May 4, 2010. J.A. 68–69. Those issues are
not before us in this appeal.
OLDFIELD   v. SNYDER                                       5



     Mr. Oldfield attempts to frame his appeal as present-
ing a question of law regarding the interpretation of 38
U.S.C. § 5110, which governs the effective date of a disa-
bility award, and 38 C.F.R. § 3.440(o), a related regula-
tion. By statute, the effective date for a claim for
increased compensation typically cannot be earlier than
the date that the claim is received:
    Unless specifically provided otherwise in this
    chapter, the effective date of an award based on
    an original claim, a claim reopened after final ad-
    judication, or a claim for increase, of compensa-
    tion[] . . . shall be fixed in accordance with the
    facts found, but shall not be earlier than the date
    of receipt of application therefor.
38 U.S.C. § 5110(a) (emphases added). The VA’s regula-
tions further specify, in relevant part, that the effective
date of such a claim is the “date of receipt of claim or date
entitlement arose, whichever is later.”            38 C.F.R.
§ 3.400(o)(1). The parties’ dispute relates to whether Mr.
Oldfield’s statement of depression can constitute a
“claim”; there is no dispute that the date of receipt of the
operative claim dictates the effective date in this case.
     Mr. Oldfield submits that he made “only one claim . . .
for increased compensation” within the meaning of
§ 5110, namely his request for an increased colitis rating
in March 2010. Appellant’s Opening Br. 8. He argues
that his later-filed statement of depression was not a
separate claim but, instead, evidence supporting his
March 2010 claim. In support, he posits that 38 U.S.C.
§ 5110 “does not distinguish between a claim for increase
based on the primary service connected disability [i.e.,
colitis] and an issue raised while that claim is pending
[i.e., depression].” Appellant’s Reply Br. 8. In effect, he
argues that his increased compensation was, or should
have been, based on the disabling effects of colitis (includ-
ing depression), not on separate evaluations of colitis and
6                                        OLDFIELD   v. SNYDER



of depression that combined to increase his compensa-
tion. 5
     But Mr. Oldfield fails to provide any reason why
§ 5110 and the relevant regulations require viewing his
statement of depression as evidence supporting another
claim (as opposed to viewing it as an informal claim for a
secondary disability), or why the two concepts are even
mutually exclusive. 6 At best, his argument is that
“[n]othing in the plain language of § 5110(a) precludes”
interpreting his statement of depression as he now advo-
cates. Appellant’s Opening Br. 8. We discern no reason
why a submission raising a condition related to a primary
condition cannot, itself, be deemed a “claim” for increased
compensation within the meaning of § 5110 and the
relevant regulations. Mr. Oldfield’s argument therefore
falls well short of showing that the Veterans Court com-
mitted legal error.



    5  It is not clear whether Mr. Oldfield seeks to keep
the benefit of his 50% depression rating, which is what
helped him obtain a TDIU-qualifying combined rating of
70%. To the extent he does, that position would belie his
argument that his statement of depression should not
have been interpreted as a disability claim.

    6   Mr. Oldfield’s reliance on 38 C.F.R. § 3.310(a) to
argue that a secondary disability must be considered part
of the primary condition is also unavailing. That regula-
tion provides that “[w]hen service connection is . . . estab-
lished for a secondary condition, the secondary condition
shall be considered a part of the original condition.” 38
C.F.R. § 3.310(a). We have held that § 3.310(a) “is con-
cerned only with entitlement to service connection and is
silent with respect to the proper effective date for service
connection.” Ellington v. Peake, 541 F.3d 1364, 1370
(Fed. Cir. 2008).
OLDFIELD   v. SNYDER                                        7



     Mr. Oldfield effectively takes issue with how the VA
interpreted his statement of depression. “[T]he interpre-
tation of the contents of a claim for benefits,” however,
“[i]s a factual issue over which we d[o] not have jurisdic-
tion.” Ellington, 541 F.3d at 1371 (citing Bonner v. Ni-
cholson, 497 F.3d 1323, 1328 (Fed. Cir. 2007)). Therefore,
absent legal error, we cannot review the decision in this
case to interpret Mr. Oldfield’s statement of depression as
a separate claim for a secondary disability.
    Having established that Mr. Oldfield’s statement of
depression is properly viewed as a secondary disability
claim for purposes of this appeal, we observe that our
holding in Ellington is dispositive. We explained in that
case that the effective date for a secondary disability is
“governed by [38 C.F.R. §] 3.400, which establishes the
effective date as the ‘date of receipt of claim, or [the] date
entitlement arose, whichever is later.’” Ellington, 541
F.3d at 1369 (second alteration in original). We further
observed that assigning a separate effective date to a
claim for a secondary disability is consistent with 38
U.S.C. § 5110. Id. at 1370. We therefore see no reversible
error in the Veterans Court’s affirmance of a separate
effective date for Mr. Oldfield’s depression as a secondary
disability.
                        CONCLUSION
   For the foregoing reasons, we affirm the final judg-
ment of the Veterans Court.
                        AFFIRMED
                           COSTS
    The parties shall bear their own costs.